:\0 245B (Rev.• 09/ 19)    Judgment in a Criminal Case                                                                        FILED
                                                                                                                       U.S. DISTRICT COURT
                           Sheet I                                                                                 EASTERN DISTRICT ARKANSAS


                                              UNITED STATES D ISTRICT COURT
                                                                                                                    TAM
                                                                  Eastern District of Arkansas                  By: -    -+=:.L!.U.!.l~   !l....4-~=-==--
                                                                                 )                                                             DEP CLERK
                UNITED STATES OF AMERICA                                         )    JUDGMENT IN A CRIMINAL CASE
                                      V.                                         )
                                                                                 )
                          JADA IMONE DABNER                                           Case Number: 4:20-CR-00110-01 LPR
                                                                                 )
                                                                                 )    USM Number: 02129-509
                                                                                 )
                                                                                 )     Jonathan T. Lane (app()inted)
                                                                                 )    Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to cot111t(s)             1 of the Indictment
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea of not guilty.

The defendan t is adjudicated guilty of these offenses:

Title & Section                      Natu re of Offense                                                         Offense Ended
21 U.S.C. § 841 (a)(1)                Possession with Intent to Distribute and Distribution of                   7/31/2019

and (b)(1)(C)                         of Methamphetamine, a Class C Felony



       The defendant is sentenced as provided in pages 2 through              _ _7_ _ of this j udgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)       - - - - - - - - --                 -    -   -
                                                                 Dis    Dare dismissed on the motion of the United States.

      . . It is ordered t_hat th_e defend;mt _must notify the Un\ted States atton_1ey for this di~trjct within 30 clavs of ~1ny c}rnnge of name, resjder:ice,
or mailing address unt1 I all !mes, rest1tut1on, costs, and special assessments imposed by this Judgment are tullv paid. It ordered to pav rest1tutt011 ,
the defendant must notify the co urt and United States attorney of material changes in economic circumstances.                                -

                                                                                                              7/13/2021
                                                                             Date or Imposition of.Judgment



                                                                             ~                           - - -'- - - -- - - - - - - -- -




                                                                                         Lee P. Rudofsky, United States District Judge
                                                                             Nnm1e and Titk of Judge


                                                                             __ r ~tLl -ciOd .~_ _ _ __
                                                                             Date
                                                                                                                                                 _     _
AO 245F3 (Rs:v . 09il 9) Judgment in Crimin al Case
                         Sheer 2- l111prison111en1

                                                                                                                Judgmeni - Pnge   2   of   7
 DEFENDANT: JADA IMONE DABNER
 CASE NUMBER: 4:20-CR-00110-01 LPR

                                                                   IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 SIXTY (60) MONTHS




      ~ The court makes the follO\-v in g recommendations to the Bureau of Prisons:

            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
            incarcerated FPC Bryan, Texas; and that defendant participate in residential substance abuse treatment, mental health
            counseling with an emphasis in domestic violence, anger management, and educational and vocational programs during
            incarceration. The Court also recommends the RDAP program.
      ill   The defendant is remanded to the custody of the United States lvlarshal.

      D The defendan t shall surrender to the United States Marshal             for this district:

            D at                                      0   a.Ill.    •   p.nl.       011


            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before ~ p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                                   to

at                                                        with a ce1tified copy of this judgment.



                                                                                                             UNITED STATES MARSHAL


                                                                                 By
                                                                                                          DEPUTY UNITED STATES M.ARSHAL
AO 24~[3 (Rev, 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                         Judgmen t-Page ______ _______ ___ of   7
DEFENDANT: JADA IMONE DABNER
CASE NUMBER: 4:20-CR-00110-01 LPR
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release f1)r a term of:

     FIVE (5) YEARS




                                                       MA NDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check /l applicah!e)
4.      D You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check //applicable)
5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check lf'applicable)
6.      D You must comply with the requirements of the Sex Otlcnder Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Burem1 of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check !(applicable!
7.      D You must participate in an approved program for domestic violence. (chec/.: if applicable!

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AU 245B (Re, . . (J9/19)   Judgm~nt in a Criminal Case
                           S heet 3A - Supervised Release
                                                                                                Judgment-Page        4        of - -- '7' - --
DEFENDANT: JADAIMONEDABNER
CASE NUMBER: 4:20-CR-00110-01 LPR

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the fr>llowing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment. unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
')
      After initially repmiing to the prnbation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      cou1t or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      a1Tangements (such as the people you live with), you must notil\ the probation officer at least IO days befi.)re the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change wbere you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible clue to unanticipated circumstances. you must notify the probation officer ·,vithin 72 hours of
      becoming aware of a change or expected change.
8.    Yo u must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notit)i the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous ,veapon (i.e., anything that was
      designed. or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notifi ed the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions. see Oven,iew cf Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - - -- - - -- - - - -
AO 245B (Rev. 09/ 19)   Judgmen t in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                            Judgrnenr~Page _ _5 ____ of    7
DEFENDANT: JADA IMONE DABNER
CASE NUMBER: 4:20-CR-00110-01 LPR

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a mental health treatment program under the guidance and supervision of the probation
 office. The defendant must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed
 $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is financially
 unable to pay for the cost of the treatment, the co-pay requirement will be waived.

2. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the
probation office. The program which may include drug and alcohol testing, out-patient counseling, and residential
treatment. Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost
of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
co-pay requirement will be waived. The defendant must disclose her substance abuse history to prescribing physicians
and allow the probation office to verify disclosure.
AO ~45B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monernry Penalties
                                                                                                           .ludg111c11t- Page       6     of        7
DEFENDANT: JADA IMONE DABNER
CASE NUMBER: 4:20-CR-00110-01 LPR
                                                CRIMINAL MONET ARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                 Fine                   AV AA Assessment''               .JVT A Assessment*'<
TOTALS            $    100.00               $                           $                     .$                                $



D The determination of restitution is deferred until            - - -- -
                                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage pavment column below. However, pursuant to 18 V.S.C . § 3664(i). all nonfederal victims must be paid
     before the United States is paid. ·

Name of Pavee                                                    Total Loss''""*              Restitution Ordered               Prioritv or Percentage




TOTALS                               s                           0.00              s- - - - - - - -0.-00-

D     R.estitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant docs not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the              D fine       D restitution.
      D the interest requirement for the            D    fine     D restitut ion is modified as follows:

: :1,-my~ Vi'-'.kY, ~n(j And~<_~-:bilg P~)rno~raphy Vi~tim Assistance Act of 2018, Pub. L. No. 115-299.
"'· Justice for V1ct1ms ot I rafftckmg Act of 20 l ), Pub. L. No. 114-22.
*** Findings for t_he total amount of losses ~re required under Chapters 109A, I IO, 1 IOA, and l l3A of Title 18 for offenses cornmitted on
or after September 13. 1994, but before Apnl 23. l 996.
At) 245B (Rev. 09/19)   Judgrn~nt in a Criminal Case
                        Sheet 6 - Sd1edL1i c or Payments

                                                                                                                          Judgment - Page     _ L __     of       7
 DEFENDANT: JADA !MONE DABNER
 CASE NUMBER: 4:20-CR-00110-01 LPR


                                                           SCHEDULE OF PAYMENTS

 Hav ing assessed the defendant 's ability to pay. payment of the total criminal monetary penalties is due as follows:

 A     fl]   Lump sum payment of S           100.00                   due immediately. balance due

             D     not later than                                          . or
             D     in accordance with       O C,        O D,          O     E, or       D F below; or
 B     D Payment to begin immediately (may be combined with                         oc,            DD, or         D F below); or
C      O     Payment in equal                              (e.g.. weekly, 1110111/z(i•, quarrerlv) installm ents of $                    over a period of
                             (e.g., 111011ths or year.1). to commence                             (e.g .. 30 or 6/J dczvsi after the date ofth is judgment: or

 D     D Payment in equal                ········· · ·-···--····- · (e.g.. weekly , 11Hmih~v, q11arierl:;1 installments of $ _ ___ over a period of
                             (e.g.. months m· yearsi, to commence _ _ __ _ (e.g., 30 or 60 day.1) after release from imprisonment to a
             term of supervision ; or

 E     D Payment during the term of supervised release will commence ,,vithin _ _ _ _ _ (e.g. , 30 or 60 day.1) after release from
             impri sonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instruction s regarding the payment of criminal monetary pen alties:




Unless the cou1i has express Iv ordered othen-vise, if this jud~ment imposes imprisonment, payment of criminal monetarv penalties is due during
th_e per_iod of impr(s9~ment: All criminal monetary pena1t_ies. except those payments made through the Federal Bureau of Prisons· Inmate
Frnancial Respons1btl1ty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                              Joint and Several                    Corr~~poncling_ Payee,
      (inc/11di11g dC'fimdanr n11mbe1 )                         Total Amount                             Amount                               1{ appropnate




D     The defendant shall pay the cost of prosec ution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Pavments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(55 fine principal , (6) fine interest, (7) community restitution , (8) .JVTA assessment, (9) penalties, and (lO) costs, mcluding cost of
prosecution and cou,t costs.
